United States Court of Appeals
                     For the First Circuit
No. 09-1200

    ARCADIO APONTE-ROSARIO, as Resident of Las Gladiolas Public
       Housing Project; MIRTA COLÓN-PELLICIER, as Resident of
   Las Gladiolas Public Housing Project; IRIS MARGARITA APONTE-
  MARRERO, as Resident of Las Gladiolas Public Housing Project,

                     Plaintiffs, Appellants,

   ROSSANA DE LEÓN-RIVERA, as Resident of Las Gladiolas Public
      Housing Project; LUZ ELENA RAMOS-AYALA, as Resident of
               Las Gladiolas Public Housing Project,

                           Plaintiffs,

                               v.

      ANÍBAL ACEVEDO-VILÁ, Governor of The Commonwealth of
   Puerto Rico; JORGE RIVERA, Secretary of the Department of
   Housing of the Commonwealth of Puerto Rico; CARLOS LABOY,
   Director of the Puerto Rico Public Housing Administration,

                     Defendants, Appellees,

 ALPHONSO JACKSON, Secretary of the United States Department of
     Housing and Urban Development; MICHAEL COLÓN, Director,
   Field Office; OLGA SÁEZ, Housing Director of the Office for
 the Puerto Rico/Virgin Islands of the United States Department
  of Housing and Urban Development; AMERICAN MANAGEMENT, INC.,

                           Defendants.



No. 09-1362

    ARCADIO APONTE-ROSARIO, as Resident of Las Gladiolas Public
       Housing Project; MIRTA COLÓN-PELLICIER, as Resident of
   Las Gladiolas Public Housing Project; IRIS MARGARITA APONTE-
  MARRERO, as Resident of Las Gladiolas Public Housing Project,

                     Plaintiffs, Appellants,

   ROSSANA DE LEÓN-RIVERA, as Resident of Las Gladiolas Public
      Housing Project; LUZ ELENA RAMOS-AYALA, as Resident of
              Las Gladiolas Public Housing Project,

                           Plaintiffs,

                                v.

 ALPHONSO JACKSON, Secretary of the United States Department of
     Housing and Urban Development; MICHAEL COLÓN, Director,
   Field Office; OLGA SÁEZ, Housing Director of the Office for
 the Puerto Rico/Virgin Islands of the United States Department
                of Housing and Urban Development,

                      Defendants, Appellees,

      ANÍBAL ACEVEDO-VILÁ, Governor of The Commonwealth of
   Puerto Rico; JORGE RIVERA, Secretary of the Department of
   Housing of the Commonwealth of Puerto Rico; CARLOS LABOY,
   Director of the Puerto Rico Public Housing Administration.

                           Defendants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                              Before

                   Torruella, Selya, and Lipez,
                          Circuit Judges.


     Myrta Morales-Cruz, for appellants.
     Susana I. Peñagarícano-Brown, Assistant Solicitor General,
with whom Irene S. Soroeta-Kodesh, Solicitor General, Leticia
Casalduc-Rabell, Deputy Solicitor General, and Zaira Z. Girón-
Anadón, Deputy Solicitor General, were on brief for appellees
Acevedo-Vilá, Rivera, Laboy and American Management, Inc.
     Patricia Sharing Flagg, Special Assistant United States
Attorney, U.S. Department of Housing and Urban Development, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Nelson Pérez-Sosa, Assistant United States Attorney, Chief,
Appellate Division, were on brief for appellees Jackson, Colón, and
Sáez.



                               -2-
July 28, 2010




     -3-
          TORRUELLA, Circuit Judge.   Plaintiff-Apellants, several

residents of Las Gladiolas I and II public housing project (Las

Gladiolas), appeal the district court's grant of summary judgment

in favor of several officers of the Commonwealth of Puerto Rico and

the Puerto Rico Public Housing Administration (PRPHA) and the

dismissal of their claims against the Department of Housing and

Urban Development (HUD).1   Appellants claim that in preparing and

approving an application for demolition of Las Gladiolas the PRPHA

and HUD violated their statutory right to resident consultation

under section 1437p of the United States Housing Act of 1937, 42

U.S.C. § 1437p(a),2 and their constitutional right to procedural

due process under the Fifth and Fourteenth Amendments of the United

States Constitution.    Finally, Appellants claim that there is a

genuine issue of material fact as to whether the Commonwealth


1
     Plaintiff-Appellants, Arcadio Aponte-Rosario, Mirta Colón-
Pellecier, and Iris Margarita Aponte-Marrero, (collectively,
Appellants), filed the present case as a class action suit. Class
certification was never granted as the district court dismissed all
of Appellants' claims.
2
    42 U.S.C. § 1437p(b)(2) provides:
     "The Secretary shall disapprove an application [for
     demolition or disposition] . . . if the Secretary
     determines that (1) any certification made by the public
     housing agency under that subsection is clearly
     inconsistent with information and data available to the
     Secretary or information or data requested by the
     Secretary; or (2) the application was not developed in
     consultation with-- (A) residents who will be affected by
     the proposed demolition or disposition; (B) each resident
     advisory board and resident council . . . that will be
     affected by the proposed demolition or disposition; . .
     . ." (emphasis added).

                                -4-
abandoned upkeep of Las Gladiolas in an effort to justify the

demolition of some of the buildings.       After careful consideration,

we affirm the district court's dismissal of Appellants' claims.

                  I. Facts and Procedural Background

             The Las Gladiolas project has two high-rise buildings

that house 676 apartment units.           On April 28, 2005, the PRPHA

submitted its application to HUD for demolition of Las Gladiolas

stating that structural tests revealed that the buildings were no

longer suited for public housing purposes and that no reasonable

and   cost-effective   plan   for   repairs    or   "modernization"   was

feasible.3

             Prior to submitting its application for demolition, the

PRPHA held five public hearings to discuss its Annual Plans.          Each

Annual Plan included demolition of Las Gladiolas as one of the

agency's objectives, and demolition of Las Gladiolas was discussed

in each of the five annual hearings.          The hearings were held on

April 2, 2001, March 27, 2002, March 28, 2003, March 25, 2004, and

March 30, 2005.    The hearings were announced in local newspapers.

The published notices included the dates and locations of the



3
    The primary statutory criteria for demolition of a public
housing project are: (i) that the project is obsolete as to
physical condition, location, or other factors, making it
unsuitable for housing purposes; and (ii) no reasonable program of
modifications is cost-effective to return the public housing
project or portion of the project to useful life. 42 U.S.C. § 1437
p(a)(1)(A).     Appellants have not challenged the PRPHA's
certification that Las Gladiolas met the criteria for demolition.

                                    -5-
hearings; provided directions to a location where residents could

view the plans; and informed residents that transportation to the

hearings would be provided.         Many Las Gladiolas residents attended

these public hearings and voiced their concerns.4

           On February 22, 2005, the PRPHA held a two hour and

forty-five minute meeting with Las Gladiolas I & II's residents'

council   and    Las   Gladiolas    residents      to   discuss,   among    other

matters, the proposed demolition.            After this meeting, the PRPHA

formally filed its application for demolition of the housing

project   with   HUD.      HUD    approved   the   PRPHA's    application    for

demolition on February 2, 2006.

           Following      HUD's     approval    of      the   application    for

demolition, Appellants filed a class action suit on behalf of all

residents of Las Gladiolas seeking to stop or delay the demolition

of Las Gladiolas.       The complaint sought declaratory and injunctive

relief against the Governor of the Commonwealth of Puerto Rico; the

Secretary of the Department of Housing of Puerto Rico; and the

Director of the PRPHA in their official capacities (collectively,

Commonwealth defendants); and against three HUD officers in their

official capacities, namely, the Secretary of HUD; HUD's Field

Office Director for Puerto Rico and the Virgin Islands; and HUD's

Director of Public Housing for Puerto Rico and the Virgin Islands.


4
     During a March 11, 2002 meeting with residents, the PRPHA's
plans for demolition were discussed.    The minutes of this last
meeting, however, were not submitted to the district court.

                                      -6-
The complaint alleged that Plaintiffs had been deprived of their

due process right to consultation and of their statutory right to

consultation as recognized in 42 U.S.C. § 1437p.         Appellants also

brought a claim under 42 U.S.C. § 1437p and 24 C.F.R. § 970.12,

asserting that through inaction and neglect, the Commonwealth

defendants had kept two of the four buildings at Las Gladiolas in

a state of disrepair that amounted to the de facto or constructive

demolition of those buildings.      As to HUD, the complaint claimed

that   the   agency's   approval   of    the   PRPHA's   application   for

demolition was illegal because the application was not developed in

consultation with residents as required by section 1437p.5

             In due course, the Commonwealth defendants moved for

summary judgment.    The HUD defendants filed a Motion In Support of

[the] Commonwealth Defendants' Motion for Summary Judgment arguing

that if the Commonwealth was found to have complied with the

statutory requirements for resident consultation, HUD's approval of

the application for demolition would also be in compliance with the

regulations and therefore summary judgment should be granted in

HUD's favor.

             In December 2008, the district court granted summary

judgment in the Commonwealth defendants' favor, finding that the


5
    In November 2005, Aponte filed an administrative complaint
before HUD challenging the alleged unlawful actions taken by the
Commonwealth defendants and requesting HUD's intervention. At the
time the briefs were filed in this case, HUD had not officially
responded to Aponte's administrative complaint.

                                   -7-
PRPHA had complied with the resident consultation requirement as

prescribed in section 1437p and that Appellants had failed to show

that there were genuine issues of material fact as to whether the

Commonwealth defendants had failed to maintain Las Gladiolas.

Approximately     one    month    later,      the   district   court     dismissed

Appellants' claims against HUD, finding that HUD "did not act

unlawfully   in   approving       the     demolition."     Aponte-Rosario       v.

Acevedo-Vilá, No. 06-1578, slip op. at 3 (D.P.R. Jan. 29, 2009).

Appellants   filed      this   timely     appeal    challenging    the   district

court's dismissal of their claims.

          II. Preliminary Issues and Standard of Review

A. Appellants' Right of Action Under 42 U.S.C. § 1983 and 5 U.S.C.
§ 702
          Appellants' main claim on appeal is that they were

deprived of their right to consultation as recognized in section

1437p of the United States Housing Act.                   Appellants asserted

jurisdiction    for     the    resident    consultation    claim    against   the

Commonwealth defendants under 42 U.S.C. § 1983 and against HUD

under section 702 of the Administrative Procedure Act, 5 U.S.C.

§ 702.

          The district court did not consider whether section 1437p

provides Appellants a right enforceable under section 1983 and the

parties did not raise the question on appeal.6                 While we harbor


6
   The issue, however, was raised by this court at oral argument
and the parties filed supplemental letters under Rule 28j
discussing whether a private right of action exists.

                                        -8-
doubts as to whether section 1473p confers upon Appellants a

private right of action, and at least one circuit has held that

residents   of   a   public   housing    complex   do   not    have   such    an

unambiguous and "privately enforceable federal right to prevent the

demolition of their housing developments," Anderson v. Jackson, 556

F.3d 351, 356, 358 (5th Cir. 2009), we decline to address the issue

here. We thus assume, without deciding, that Appellants may pursue

a cause of action under section 1437p.

            The question whether determination of the existence of a

private cause of action is a jurisdictional inquiry or instead one

that goes to the merits of the claim is a thorny one.            Although we

are obliged to decide as a threshold matter certain jurisdictional

questions that implicate our authority to hear a dispute under

Article III, see Steel Co. v. Citizens for a Better Env't, 523 U.S.

83, 94, 101-02 (1998), we are not so constrained where, as here,

issues of statutory jurisdiction are in play,            Restoration Pres.

Masonry, Inc. v. Grove Eur. Ltd., 325 F.3d 54, 59-60 (1st Cir.

2003); see also Davignon v. Clemmey, 322 F.3d 1, 11 (1st Cir. 2003)

(appellate court remains free to bypass problematic jurisdictional

issues   provided    those    issues    do   not   implicate    Article      III

requirements); Kelly v. Marcantonio, 187 F.3d 192, 197 (1st Cir.

1999) (same).

            We also assume, without deciding, that Appellants have a

valid claim under section 702 of the Administrative Procedure Act


                                       -9-
(APA) against HUD and proceed accordingly.7                  See Air Courier

Conference of Am. v. Am. Postal Workers Union, 498 U.S. 517, 523

n.3 (1991) ("Whether a cause of action exists [under the APA] is

not a question of jurisdiction, and may be assumed without being

decided." (citing Burks v. Lasker, 441 U.S. 471, 476 n.5 (1979));

see also R.I. Dep't. of Envtl. Mgmt. v. United States, 304 F.3d 31,

40 (1st Cir. 2002) ("[W]hether the APA provides for judicial review

of   [a]   nonfinal   ruling    is   not    [a   question]    that,   precisely

speaking,    implicates   the    subject-matter       jurisdiction      of   the

court.").

B. Standard of Review

            We review de novo the district court's grant of summary

judgment, "taking the facts and all reasonable inferences therefrom

in the light most favorable to [Appellants]."                Hoyos v. Telecorp

Commc'ns, Inc., 488 F.3d 1, 5 (1st Cir. 2007).          Summary judgment is

appropriate if there are no genuine issues as to any material fact

and the moving party is entitled to judgment as a matter of law.



7
   In an order issued on February 7, 2007, the district court
denied HUD's Federal Rule of Civil Procedure Rule 12(b) motion to
dismiss Appellants' claims for failure to state a cause of action
against HUD.    In its motion, HUD argued that the decision to
approve the PRPHA's application for demolition was committed to the
Secretary's discretion and was thus unreviewable pursuant to
section 701(a)(2) of the APA. The district court, however, never
considered whether Appellants had a valid claim under APA section
702, which provides a cause of action for any "person suffering
legal wrong because of agency action, or adversely affected or
aggrieved by agency action within the meaning of a relevant
statute. . . ." 5 U.S.C. § 702.

                                     -10-
Fed. R. Civ. P. 56(c); see, e.g., Collazo v. Nicholson, 535 F.3d

41, 44 (1st Cir. 2008).

                             III. Discussion

A. Resident Consultation Claim Against the Commonwealth Defendants

           Appellants challenge the adequacy and sufficiency of the

procedures employed by the PRPHA to consult with residents.                They

contend that neither the annual hearings held by the PRPHA nor the

February 25, 2005 meeting with Las Gladiolas residents satisfied

the statutory requirement of consultation.         Appellants argue that

the   notices   that   announced   both   the   annual   hearings    and    the

February 25th meeting were inadequate because they did not specify

that demolition of Las Gladiolas was to be discussed.               They also

claim that residents were not afforded a meaningful opportunity to

be heard because the annual meetings covered a panoply of issues

apart from demolition, and the final meeting with residents was

held just a few months prior to the filing of the application for

demolition and other topics like relocation were discussed.

           Section 1437p governs demolition of a public housing

project and provides that the Secretary of HUD shall not approve an

application for demolition unless certain conditions are met. 42

U.S.C. § 1437p.    Section 1437p(b) provides that

           [t]he    Secretary   shall    disapprove    an
           application [for demolition] if the Secretary
           determines that . . . (2) the application was
           not developed in consultation with (A)
           residents who will be affected by the proposed
           demolition or disposition; (B) each resident

                                   -11-
          advisory board and resident council, if any,
          of the project (or portion thereof) that will
          be affected by the proposed demolition or
          disposition; and (C) appropriate government
          officials.

(emphasis added).8 The statute does not define "consultation," and

it does not provide specific requirements as to what type of notice

must be given, how many times consultation must occur, how many

residents must be present when demolition is discussed, or what

opportunities residents must be provided to voice their opinions as

to demolition before the local housing authority may be deemed to

have satisfied the general consultation requirement.

          Following the general guidelines set forth by section

1437p, the PRPHA held five public hearings from 2001 to 2005 to

discuss the PRPHA's Annual Plans.     The Annual Plans of those five

years indicated that there was a planned application for demolition

of Las Gladiolas and included a time line for the anticipated start

and end dates for demolition. Las Gladiolas residents were present

at these annual hearings9 and voiced their concerns regarding the


8
   The regulation that was in effect when the PRPHA submitted its
application for demolition provided that the public housing
authority's application for demolition should include "[a]
description of the PHA's consultations with tenants and any tenant
organizations . . . with copies of any written comments which may
have been submitted to the PHA and the PHA's evaluation of the
comments." 24 C.F.R. § 970.8 (2005).
9
  Approximately eighty Las Gladiolas residents attended the April
2001 hearing; twenty-nine residents attended the March 2002
hearing; thirty-one residents attended the March 2003 hearing; one
resident attended the March 2004 hearing; and six residents
attended the March 2005 hearing.

                               -12-
PRPHA's plan for demolition.         For example, Aponte voiced his

opposition to the demolition on at least three of the hearings.10

          Besides holding annual hearings in each of the five years

prior to the filing of the PRPHA's application for demolition,

PRPHA officials met with members of Las Gladiolas residents'

council on October 18, 2001. Among other issues, they discussed an

implosion update for Las Gladiolas.          An additional and final

meeting specifically for Las Gladiolas residents was held on

February 22, 2005 to discuss "important matters for the benefit of

the community."   The attendance sheet shows that approximately 170

Las Gladiolas residents attended this meeting to discuss relocation

concerns, the possibility of the building's rehabilitation, and

issues regarding demolition.       Although the meeting's minutes show

that relocation was the residents' principal concern, they also

reveal that residents, including Aponte, were able to express their

concerns as to why the PRPHA had opted for demolition.11

          We   note   that   the   PRPHA's   efforts   to   consult   with

residents were by no means ideal or extensive.         For example, the

published notices for both the annual hearings and the February



10
   Aponte testified at the April 2, 2001, March 27, 2002, and March
28, 2003 hearings and stated his opposition to the proposed
demolition.   He also acknowledged that some residents favored
demolition.
11
   The minutes show that Aponte questioned the agency's explanation
that rehabilitation or remodeling was not feasible due to budgetary
constraints.

                                   -13-
22nd meeting did not indicate that demolition of Las Gladiolas was

to be discussed, and there is no indication in the record that the

PRPHA informed residents in any other manner that demolition would

be discussed in the annual hearings.          Cf. Anderson, 556 F.3d at 360

(finding no abuse of discretion in district court's denial of

preliminary injunction where the record showed that the local

housing authority notified residents by mail of a meeting on the

proposed   demolition   which       residents      attended    and   where   an

additional meeting was held with resident leaders to discuss

demolition); Project B.A.S.I.C. v. Kemp, 721 F. Supp. 1501, 1511

(D.R.I. 1989) (noting that consultation was met where the local

housing authority informed members of the tenant association of the

plan for demolition; established a modernization committee with

tenants; and allowed tenants to comment on the proposed demolition

during   public   meetings   held    by     the   Board   of   Commissioners).

Furthermore, the annual hearings were not the ideal forum in which

demolitions should be addressed as the hearings were held to

discuss a broad range of public housing issues.

           Despite the limitations of the consultation performed by

the PRPHA, the record shows that the PRPHA took affirmative actions

to inform residents about the plans for demolition, and residents

were afforded the opportunity, throughout the course of five years,

to voice their concerns and provide comments regarding demolition.

Moreover, the procedures employed by the PRPHA were effective as


                                     -14-
the residents, including Aponte, attended these meetings and were

put on notice of the PRPHA's plan for demolition.         Residents not

only provided comments to the PRPHA in the annual hearings and the

February 22nd meeting, but they also requested and were granted a

meeting with the Secretary of the Commonwealth's Department of

Housing to discuss demolition,12 and were able to voice their

concerns regarding demolition in other forums such as a committee

of the Puerto Rico legislature.13

             Although the process employed by the PRPHA was far from

exemplary,   the   record   clearly   supports   the   conclusion   that,

throughout the course of five years, the PRPHA obtained comments

from several residents and met with residents and the appointed

residents' council on several occasions.         We find that this is

sufficient to satisfy the consultation requirement set forth in

section 1437p(b).14


12
   In his testimony at the 2002 annual hearing, Aponte explained
that a group of residents requested and was granted a meeting with
the Secretary of the Department of Housing of the Commonwealth of
Puerto Rico, Ileana Echegoyen, to discuss demolition.
13
    The record shows that residents voiced their opposition to
demolition before a legislative committee and they also enlisted
the help of the School of Social Work of the University of Puerto
Rico in submitting alternative proposals to the PRPHA. The PRPHA
also established a support center that provided information and
counseling on demolition and relocation. However, the record does
not reveal whether the center was established prior to the filing
of the PRPHA's application for demolition.
14
   Appellants argue there is a genuine issue of material fact as
to whether the PRPHA consulted with the resident organization Las
Gladiolas Vive. Appellants, however, have not offered any evidence

                                 -15-
B. Due Process Claim

           Appellants also claim that their rights to constitutional

procedural due process were infringed.              Appellants due process

argument is inextricably bound to their contention that the PRPHA

did not develop its application in consultation with Las Gladiolas

residents.       They     concede   that     the    statutory        consultation

requirement complies with the minimum due process guarantees, but

contend that these procedural guarantees were not afforded in this

case.

           The   threshold    question       in   any   claim      for   denial   of

procedural due process is whether plaintiffs were deprived of a

liberty   or   property    interest    protected        by   the   United   States

Constitution.    Lowe v. Scott, 959 F.2d 323, 334 (1st Cir. 1992).

If a protected interest is found, we must then determine what

process was due.    Goss v. López, 419 U.S. 565, 577 (1975).                "[D]ue

process is flexible and calls for such procedural protections as the

particular situation demands."         Morrissey v. Brewer, 408 U.S. 471,

481 (1972).    Despite this flexibility, it is well-settled that the



showing that Las Gladiolas Vive is a resident advisory board or
residents'    council    that    should    be   consulted    under
section 1437p(b)(2). Instead, they claim they are not required to
offer proof at this stage in the proceedings regarding the
organization's existence. Appellants' conclusory and unsupported
assertion is insufficient to overcome the Commonwealth defendants'
motion for summary judgment. Martínez-Rodríguez v. Guevara, 597
F.3d 414, 419 (1st Cir. 2010). Moreover, the record shows that the
PRPHA met with the established residents' council of Las Gladiolas
I and II prior to submitting the application for demolition.

                                      -16-
essential requirements of procedural due process include adequate

notice and an opportunity to be heard "at a meaningful time and in

a meaningful manner."   Amsden v. Moran, 904 F.2d 748, 753 (1st Cir.

1990)(citation and internal quotation marks omitted); see also

Jordan Hosp., Inc. v. Shalala, 276 F.3d 72, 78 (1st Cir. 2002).   In

evaluating the adequacy of the procedures employed we "balanc[e] a

number of factors, including the nature of the private and public

interests involved; the risk of erroneous deprivation accruing under

the procedures used by the state; and the probable benefit of

demanding additional procedural safeguards."    Amsden, 904 F.2d at

753; see also Mathews v. Eldridge, 424 U.S. 319, 335 (1976).

          Appellants rely on persuasive authority to show that they

have a protected property interest that would trigger procedural due

process protections.    See Geneva Towers Tenants Org. v. Federated

Mortg. Investors, 504 F.2d 483, 488-92 (9th Cir. 1974) (holding that

tenants of federally subsidized housing project had a protected

interest in continued receipt of low cost housing).   Assuming that

Appellants have a protected property interest in the form of an

expectation to remain in their public housing units, we do not

believe that the process residents were afforded ran afoul of this

constitutional guarantee.

          Appellants' interest in participating in the decision

process regarding demolition of their public housing units is

significant.   Undoubtedly, the residents' input is an important


                                -17-
component in the development of an application for demolition and

their comments assist the local housing authority in, for example,

considering alternatives to demolition and assessing the impact

demolition will have on residents.              But the government also has a

significant interest in preserving flexibility when evaluating

whether demolition of a public housing building is appropriate.

These   competing interests are adequately balanced and honored

through a process in which residents are notified of the proposal

for   demolition    and    given   a   meaningful     opportunity     to    provide

comments that the housing authority can consider.

            "[P]rocedural due process is simply a guarantee of fair

procedure,"      Amsden,   904     F.2d    at   753   (citation     and    internal

quotations omitted), and in this case Appellants were put on notice

of the PRPHA's decision to demolish; were afforded the opportunity

to participate in a series of hearings and meetings where PRPHA

officials discussed the plans for demolition; and were given the

opportunity to comment on the proposed demolition before the PRPHA

filed     its    application     for      demolition.        More   importantly,

consultation was done over the course of five years, a reasonable

time span that gave residents a meaningful opportunity to be heard.

Viewing    the   competing     interests     involved   in    a   public   housing

authority's decision to request authorization to demolish a public

housing building, we cannot say that Appellants were deprived of the

minimum procedural constitutional guarantees to which they were


                                       -18-
entitled.    Appellants were afforded a fair procedure that also met

the general statutory requirement of consultation.

            As there are no genuine issues of material fact regarding

the PRPHA's compliance with resident consultation prior to filing

an application for demolition with HUD, we affirm the district

court's     decision    dismissing      Appellants'   claims     against     the

Commonwealth defendants.

C. APA Claim Against HUD

            Appellants claim that HUD violated section 1437p(b) in

approving the PRPHA's application for demolition. They contend that

the PRPHA developed its application for demolition without meeting

the resident consultation requirement, and that therefore HUD's

approval of the application was unlawful. They also allege that the

evidence included in the administrative record is insufficient to

establish that the PRPHA complied with the consultation requirement.

They argue that the only documents appended to the application for

demolition included the minutes of the February 22, 2005 meeting and

a newspaper announcement for the 2004 public hearing.

            Our review of HUD's decision to approve the application

for demolition is governed by the highly deferential standard of

review set forth in section 706(2)(A) of the APA.                      5 U.S.C.

§   706(2)(A).     We    may     only    disturb   HUD's    decision    if   the

administrative    record    as    a     whole   reveals    the   decision    was

"arbitrary, capricious, an abuse of discretion, or not in accordance


                                        -19-
with law."       Id.     We presume HUD's decision is valid and may only

disturb it if there is no rational basis to support it.                  See River

Street Donuts, LLC v. Napolitano, 558 F.3d 111, 114 (1st Cir. 2009);

Conservation Law Found. of New England v. Sec'y of the Interior, 864

F.2d 954, 957 (1st Cir. 1989).

            Given our conclusion that the PRPHA's efforts to consult

with residents met the minimum procedural requirements of section

1437p(b), we cannot hold that HUD's approval of the application was

arbitrary or capricious or otherwise not in accordance with the law.

We   acknowledge        that    the    PRPHA's   application    provided     scant

documentation on consultation to support the agency's application

for demolition. We cannot conclude, however, that in relying on the

documents that were included in the administrative record -- which

include documents showing that PRPHA officers met with Las Gladiolas

residents    and       with    the   certified   residents'    council,    meeting

notices, sign-in sheets, and the minutes of the February 25th

meeting -- HUD acted in an arbitrary or capricious manner.

            We    have    reviewed      the   administrative    record    and   are

convinced it shows that the PRPHA engaged in efforts to inform

residents of the proposed demolition and that the PRPHA procured and

received comments from residents and the appropriate residents'

council.    We affirm the district court's dismissal of Appellants'

claim as to HUD.




                                         -20-
D. De facto Demolition Claim

          Appellants' final claim on appeal is that the district

court erred in dismissing their claim that since the year 2001, the

PRPHA failed to properly maintain Las Gladiolas in an effort to

force demolition of the project in violation of 42 U.S.C. § 1437(p)

and its accompanying regulations.15

          The only evidence that Appellants offer to support their

claim   that   the   PRPHA   intentionally   rendered   Las   Gladiolas

uninhabitable by failing to maintain the buildings in safe, decent,

and sanitary conditions, is a sworn statement given by Aponte on

July 6, 2007 which generally addresses the buildings' condition at


15
    Appellants ground their constructive demolition claim on a
series of cases that recognized a private right of action for
constructive demolition under a repealed version of section
1437p(d), which required HUD approval before a public housing
authority could "take any action to demolish or dispose of a public
housing project." United States Housing Act of 1937, amended by
Pub. Law No. 100-242, § 121(d), 101 Stat. 1815 (1988).       Courts
applying the former § 1437p(d) framework held that neglect of a
development could establish a de facto demolition claim.       See,
e.g., Tinsley v. Kemp, 750 F. Supp. 1001 (W.D. Mo. 1990); Concerned
Tenants Ass'n of Father Panik Village v. Pierce, 685 F. Supp. 316,
321 (D.Conn. 1988).      In 1998, the Quality Housing and Work
Responsibility Act eliminated the requirement of prior HUD
Secretary approval.    Pub. Law No. 105-276, § 531(a), 112 Stat.
2461, 2570 (1998). However, the regulation that was in effect when
the PRPHA filed its application for demolition, 24 C.F.R. § 970.12,
53 Fed. Reg. 30984 (1988) (repealed, October 24, 2006), stated that
a Public Housing Authority (PHA) may not take any action to
demolish a building without prior HUD approval. Similarly, the
current regulation, 24 C.F.R. § 970.25 (effective November 24,
2006), requires a PHA to obtain HUD approval prior to taking any
action to demolish a public housing unit.       We need not decide
whether a right of action for constructive demolition exists under
the applicable regulations. As the district court did, we assume
that such an enforceable right exists.

                                 -21-
and around 2007, one year after the application for demolition had

been submitted to HUD.16   Some portions of the statement address the

buildings' condition prior to 2006, stating that Las Gladiolas had

been deteriorating since 2001 and that prior to 2001, the apartments

were   allegedly   in   compliance   with   regulations   and   received

"satisfactory ratings on the annual inspections."         However, the

statement lacks specificity as to the extent of the deterioration,

when it started, its causes, or whether the conditions existed at

the time the PRPHA filed its application with HUD.

           In order to survive a motion for summary judgment, the

non-moving party "must . . . set out specific facts showing a


16
     Aponte declared under oath the following:
       The living conditions in Las Gladiolas are very far from
       being sanitary and decent. Before 2001, when the process
       of relocation started, all the apartments received
       satisfactory ratings on the annual inspections. Since
       2001 the condition of the 4 towers has deteriorated
       rapidly. The vacated apartments are filled with debris,
       dirty water, and old clothes left there by the previous
       tenants. Overall, most apartments have broken sinks and
       water filtrations [sic]. The complex is experimenting
       [sic] an infestation of plagues that include rats,
       cockroaches, mosquitoes and bees. There has been almost
       no efforts to fumigate, only one, but it was only a few
       apartments.    The handrails are rotting, there is a
       deficient illumination of the premises (especially in
       common areas) and the storage rooms on every floor are
       filled with debris and dead animals. The parking area
       has no illumination and the grass around it is not
       trimmed as it should be. The sewers constantly overflow,
       the recreation areas for the children are completely
       abandoned and vandalized, and the basketball courts are
       semi-painted [sic]. . . . Out of the ten (10) elevators
       only two (2) are partially working. It is getting worse
       and worse with the passing of time. It was not like this
       before they decided to implode the complex.

                                 -22-
genuine issue for trial."       Fed. R. Civ. P. 56(e).      "With respect to

each issue on which the nonmoving party has the burden of proof at

trial, that party must 'present definite, competent evidence to

rebut the motion.'"       Martínez-Rodríguez, 597 F.3d at 419 (citations

omitted).     "If   the    evidence    is    merely   colorable,   or   is   not

significantly probative, summary judgment may be granted." Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986) (citations

omitted).    The non-moving party "may not rest upon conclusory

allegations, improbable inferences, and unsupported speculation."

Vineberg v. Bissonnette, 548 F.3d 50, 56 (1st Cir. 2008) (internal

quotation marks omitted).

            Drawing all inferences in favor of Appellants, we can

conclude that Aponte's statement details a series of conditions

which show that proper maintenance was generally not provided at the

time the statement was made.          We can also conclude that after the

PRPHA began to consider a plan for demolition in 2001, the buildings

deteriorated.   However, Aponte's statement does not specify which

conditions existed prior to the PRPHA's application for demolition,

nor does it state whether the PRPHA was made aware of the specific

conditions, or whether the PRPHA purposefully declined to address

the conditions Aponte detailed in his statement.17


17
    In his deposition testimony, the Director of the PRPHA, Mr.
Carlos Laboy-Díaz, recognized that as of 2007, the PRPHA had
received complaints from residents regarding problems with the
buildings' elevators and water system and complaints regarding
security issues in Las Gladiolas. Mr. Laboy explained that the

                                      -23-
          Even   assuming,    without     deciding,   that    a   claim   for

constructive   demolition    is   available   in   these     circumstances,

Aponte's statement is insufficient to overcome summary judgment as

it includes general allegations and lacks specificity regarding the

conditions that existed in Las Gladiolas prior to the filing of the

PRPHA's application for demolition.           Though conditions in Las

Gladiolas seemed to be far from ideal in 2007, Appellants have

failed to show that the Commonwealth           defendants' purposefully

created and maintained these conditions in order to bring about a

de facto demolition.

           As Appellants have failed to produce evidence to show

that Las Gladiolas was rendered uninhabitable due to the PRPHA's

intentional acts or inaction, we cannot hold that the district court

erred in dismissing this claim.18




PRPHA had expended funds to repair the elevators and to fix
problems with the water system. He also explained that in 2005,
security cameras were installed.
18
   Given that Appellants failed to shoulder the burden of showing
that a triable issue exists as to their de facto demolition claim,
we need not examine whether the district court abused its
discretion in admitting and considering the maintenance expense
reports of Las Gladiolas submitted by the Commonwealth defendants
which do not appear to have been properly authenticated as required
by Federal Rule of Civil Procedure 56(e). See Carmona v. Toledo,
215 F.3d 124, 131 (1st Cir. 2000) ("To be admissible at the summary
judgment stage, documents must be authenticated by and attached to
an affidavit that meets the requirements of Rule 56(e)." (citations
and internal quotation marks omitted)).

                                   -24-
                         IV. Conclusions

          Because we find there are no genuine issues of material

fact as to PRPHA's compliance with resident consultation prior to

filing an application for demolition with HUD, we affirm the

district court's decision to dismiss Appellants' claim against the

Commonwealth defendants and HUD.   We also affirm the dismissal of

Appellants' de facto demolition claim.

          Affirmed.




                              -25-